06/09/2022



                                                                              Case Number: OP 22-0310




         IN THE SUPREME COURT OF THE STATE OF MONTANA

                                    OP 22-0310

JULIO JAY RAMIREZ,

         Petitioner,
                                                         GRANT OF MOTION TO
    v.                                                     PROCEED WITHOUT
                                                       PAYMENT OF FILING FEE
LT. JASON VALDEZ,

         Respondent.


      Motion to proceed without payment of the filing fee in this matter is
  GRANTED.
     DATED:     June 8, 2022.



                                          ____________________________________
                                          BOWEN GREENWOOD
                                          Clerk of the Supreme Court